Case 1:18-cv-05066-NG-SJB Document 22 Filed 03/29/19 Page 1 of 2 PageID #: 117
                                                                                       FILED
                                                                                      IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.D.N.Y.
 UNITED ST ATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                                *     MAR 29 2019        *
 --------------------------------------------------------------x                BROOKLYN OFFICE
 BOW & DRAPE, INC.,

                                     Plaintiff,                        OPINION AND ORDER

                - against -                                            18-cv-5066 (NG) (SJB)

 TRULY COMMERCE INC. and DAY TO DAY
 IMPORTS INC.,

                                       Defendants.
 --------------------------------------------------------------x
 GERSHON, United States District Judge:

              On March 5, 2019, defendant Day to Day Imports Inc. filed a letter regarding its anticipated

 motion to dismiss plaintif-fs complaint under Rule 12(b)(6) of the Federal Rules of Civil

 Procedure. In response, plaintiff contests the merits of the anticipated motion but also seeks the

 opportunity to file an amended complaint if the court finds its current allegations "insufficient."

              On that same day, Day to Day also filed a letter seeking a pre-motion conference regarding

 its anticipated motion regarding defendant Truly Commerce Inc.' s cross claim against it. Day to

 Day indicated that it planned to move to dismiss the cross claim under Rule 12(b)(6) or,

 alternatively, to move for a more definite statement under Rule 12(e). In response to Day to Day's

 letter, Truly Commerce seeks the opportunity to amend its cross claim to provide a more definite

 statement.

              The court takes no position on the merits of Day to Day's proposed motions. With respect

 to plaintiff, it is up to it to decide whether to file an amended complaint. Plaintiff is hereby granted

 leave to file an amended complaint by April 5, 2019. Truly Commerce is granted leave to file an
         __   ·;,




 amended answer by April 19, 2019.
Case 1:18-cv-05066-NG-SJB Document 22 Filed 03/29/19 Page 2 of 2 PageID #: 118


        Day to Day's requests for a pre-motion conference are deemed moot at this time. Day to

 Day shall alert the court by May 3, 2019 if it still intends to file any Rule 12 motion.



                                                       SO ORDERED.
                                                                , .

                                                        /s/ Nina Gershon
                                                       NINA GERSHON
                                                       United States District Judge


 March 28, 2019
 Brooklyn, New York




                                                   2
